         Case 1:19-cr-00651-LTS Document 629 Filed 04/30/21 Page 1 of 3
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 30, 2021
BY ECF
The Honorable Laura Taylor Swain
Chief United States District Judge                     MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re: United States v. Mircea Constantinescu, 19 Cr. 651 (LTS)

Dear Chief Judge Swain:

       The Government writes in advance of the bail review hearing in this matter, currently
scheduled for May 6, 2021 at 2:00 p.m. The Government respectfully submits that (1) there is
probable cause to believe that defendant Mircea Constantinescu (“Constantinescu” or “the
defendant”) has committed a crime while on release; (2) there is no condition or combination of
conditions of release that will assure that Constantinescu will not pose a danger to the safety of
any other person or the community; and (3) Constantinescu is unlikely to abide by any condition
or combination of conditions of release. When the first and either of the second or the third
conditions are met, the law requires that a defendant be detained. See 18 U.S.C. § 3148(b).
Accordingly, the Government moves for the defendant to be remanded after the upcoming
conference.

   I.      Background

        As the Court is aware, the Government initially sought detention as to Constantinescu, first
in the Southern District of Florida, where he was presented, and subsequently in an appeal before
this Court, on the grounds that there was no condition or combination of conditions that could
reasonably assure Constantinescu’s appearance in court. The Government laid out its reasons for
that contention in detail in its October 15, 2019 letter in support of detention. See Dkt. 53
(“Detention Letter”). As the Government noted in the Detention Letter, the evidence against
Constantinescu is overwhelming, and includes intercepted communications and seized packages.
Detention Letter at 4-6. The Government also noted that Constantinescu’s history and
characteristics rendered him a serious flight risk, and that Constantinescu had demonstrated a
willingness to flout judicial orders in the past. Id. at 6-7. The Government’s submission also
detailed how, on or about April 19, 2018, Constantinescu was arrested for punching his wife
(identified as “a victim” in the Detention Letter, and who is also a co-defendant in this case) with
a closed fist in the left eye and subsequently throwing a glass vase, while his minor children were
at home and awake. Id. at 7 & n.2.

      On December 6, 2019, this Court denied the Government’s bail appeal, ordering
Constantinescu released on conditions. See Dkt. 135.
           Case 1:19-cr-00651-LTS Document 629 Filed 04/30/21 Page 2 of 3

Hon. Laura Taylor Swain                                                                        Page 2
April 30, 2021


    II.     Applicable Law

        Title 18, United States Code, Section 3148(b) provides in relevant part that, following a
bail revocation hearing, the court shall revoke bail and order detention if it finds that: “there is
probable cause to believe that the defendant has committed a Federal, State, or local crime while
on release,” and either that “based on the factors set forth in section 3142(g) of this title, there is
no condition or combination of conditions of release that will assure that the person will not flee
or pose a danger to the safety of any other person or the community;” or that “the person is unlikely
to abide by any condition or combination of conditions of release.” 18 U.S.C. § 3148(b)(1)(A),
(b)(2)(A) & (B). See, e.g., United States v. LaFontaine, 210 F.3d 125, 130 (2d Cir. 2000). To
establish the second or third prongs, the Government needs to prove only by a preponderance of
the evidence that “no conditions will guard against flight or dangerousness or that the person is
unlikely to abide by any release condition.” United States v. Gotti, 794 F.2d 773, 777-78 (2d Cir.
1986); see also United States v. Poinsett, 953 F. Supp. 37, 38 (N.D.N.Y. 1997).

    III.    Discussion

        Constantinescu has committed a state crime while on release. He poses a danger to the
safety of his wife, his children, and the community, and he is unlikely to abide by conditions of
release. He should be remanded.

        As noted in the violation report submitted by the Pretrial Services Office dated April 26,
2021, and in the attached criminal complaint, on or about April 14, 2021, Constantinescu was
arrested for assault in the third degree and harassment in the second degree. The complaint, which
is attached hereto as Exhibit A, states that the defendant’s wife reported that, during a verbal
dispute, Constantinescu “punched her in the mouth resulting in bleeding and a laceration on her
upper lip.” Exhibit A at 1. Photographs provided by the Queens County District Attorney’s Office
to the Government corroborate that claim and demonstrate the extent of Constantinescu’s wife’s
injury. See Exhibit B. 1 These materials demonstrate by more than probable cause that
Constantinescu committed a state crime while on release.

        On its own, this conduct demonstrates that Constantinescu poses a grave danger to his wife
and the community. See, e.g., United States v. Mercedes, 254 F.3d 433, 437 (2d Cir. 2001) (noting
that while the Second Circuit has never “explicitly held that prior acts of domestic violence are
relevant to a determination of dangerousness,” it has “cited with approval a case from another
circuit” noting that “a willingness to strike loved ones offers probative evidence of a tendency to
violence and dangerousness towards others.”). And this was no isolated incident – as described
above, Constantinescu has engaged in domestic violence toward his wife in the past, in the
presence of his own children. That he continues to do so, even while on federal pretrial release, is
deeply troubling. In addition, Pretrial Services reported to the Government in May 2020 that an
individual who was then residing with Constantinescu as a roommate (“Individual-1”) reported
feeling “threatened by [the defendant],” who was “calling him from different phone numbers and

1
 In light of the sensitive nature of Exhibits A and B, the Government respectfully requests
permission to file them under seal.
               Case 1:19-cr-00651-LTS Document 629 Filed 04/30/21 Page 3 of 3

  Hon. Laura Taylor Swain                                                                         Page 3
  April 30, 2021

  approached him with a big dog,” stating that Individual-1 was “nervous to walk around the block
  with his young child in fear that the defendant would attack him with a knife.”

         These actions, taken separately and together, demonstrate by far more than a
  preponderance of the evidence that no conditions of release will assure that Constantinescu does
  not pose a danger to other persons and the community and that it is unlikely that he will abide by
  conditions of release (including conditions not to violate federal, state, or local laws) in the future.
  Constantinescu has broken the law while on release, and his dangerousness need not be presumed
  – he has made it manifestly clear with an instance of actual physical assault. Accordingly, this
  Court should remand him.

        IV.      Conclusion

        For the reasons set forth above, the Government respectfully requests that the defendant be
  remanded after the upcoming bail revocation hearing.

For the reasons stated herein, the application
                                                              Respectfully submitted,
to file Exhibits A and B under seal is granted.
Docket entry 629 is resolved.                                 AUDREY STRAUSS
                                                              United States Attorney for
SO ORDERED.                                                   the Southern District of New York
4/30/2021
/s/ Laura Taylor Swain, Chief USDJ
                                                          By: _____________________________
                                                              Elizabeth Hanft
                                                              Samuel P. Rothschild
                                                              Robert B. Sobelman
                                                              Assistant United States Attorneys
                                                              (212) 637-2334/2504/2616


  cc:         Meredith Heller, Esq. (by ECF and email)
              U.S. Pretrial Services Officer Rena Bolin (by email)
